DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 22 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 10, it is unclear whether “a originating location” as recited on line 2 is the same “an originating location” as recited on line 8 in claim 1. If they are not, they should be distinction from each other, such as “a first originating location” and “a second originating location”. If they are the same, the limitation defined in the dependent claim (claim 8) should be changed to referred back the first recitation as –said originating location—or –the originating location--.
Regarding claim 22, the phrase “the same heights” lacks clearly antecedent basis.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 5, 10, 13, 14, 16, 17 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ojala (US 20110002469 A1).
	Regarding claim 1, Ojala discloses (Fig. 1, 2 or 6) a method of producing audio, comprising:
receiving multiple audio tracks of respective sound sources (at input of 2 or 4 in Fig. 1, also shown in Fig. 2 or 6);
decoding the audio tracks (by 4); and
providing the decoded audio tracks to respective playback units at a listening venue for reproducing respective audio of the decoded audio tracks (by 6) ([0011], [0012], [0055]),
wherein the sound sources are disposed at respectively locations at an original location, and wherein the method further comprises placing the playback units at corresponding (definition of correspond: to be in agreement (with something); see https://www.collinsdictionary.com/us/dictionary/english/correspond) locations at the listening venue (such as 5.1 configuration, in order to recreate the original sound scene with sound objects at respective locations, which correspond to the sound objects at respective locations, [0039]; in other words, left front speaker corresponds to a source located to the left front of the listener, e.g.).
Regarding claim 2, Ojala shows receiving the audio tracks includes receiving tag metadata associated with the respective audio tracks (“information relating to each of the audio objects” … “to be reproduced” in [0014], or 20 in Fig. 5 and side information in Fig. 6), and wherein the method further comprises applying the tag metadata in reproducing the audio tracks.
Regarding claim 5, Ojala shows M<N ([0010], arbitrary outputs means number of outputs can be smaller than number of input objects).
Regarding claim 10, Ojala shows real-time receiving (e.g., [0001], [0063]).
Regarding claim 13, Ojala shows a method of providing a remotely-sourced, live performance (Fig. 1, 2 or 6, [0001], [0063]), comprising
separately capturing audio tracks from respective sound sources at an originating location;
encoding the captured audio tracks (2);
transmitting the encoded audio tracks over a network to a listening venue (Fig. 2);
decoding the audio tracks of the respective sound sources at the listening venue (6); and
providing the decoded audio tracks to respective playback units at the listening venue for reproducing respective audio of the decoded audio tracks (outputs of 6)
wherein the sound sources are disposed at respective locations at an originating location, and wherein the method further comprises placing the playback units at corresponding (https://www.collinsdictionary.com/us/dictionary/english/correspond: to be in agreement (with something)) locations at the listening venue (Ojala shows multiple playback units at their locations, such as 5.1, in order to recreate the original sound scene with sound objects at respective locations, which correspond to the sound objects at respective locations; see [0039]).
Regarding claim 14, Ojala shows that reproducing the respective audio at the listening venue is performed in real time substantially simultaneously with capturing the audio tracks at the originating location ([0001], Fig. 2).
Regarding claim 16, Ojala shows  comprising transmitting tag metadata with the audio tracks, the tag metadata specifying at least one of:
(i) spatial locations of one or more sound sources; (ii) amplifier and/or speaker types through which the respective tracks are to be played back; or (iii) characteristics of microphones used to capture the sound sources ([0011], [0012], 20 in Fig. 5, side information and configuration information in Fig. 6.
Regarding claim 17, Ojala shows the tag meta specifying both audio and acoustic characteristics of a microphone (information of virtual listener coordinates and audio source configuration, [0057], [0038, [0040])
Regarding claim 19, Ojala shows the captured video (Fig. 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Ojala.
Regarding claims 7-9, Ojala fails to explicitly show the detail of loudspeakers. Ojala teaches general loudspeakers to be used for sound rendering of the captured audio. In a typical home setting, the placement of loudspeakers are reconfigurable depending on the furniture/object in the room (e.g., the location of the TV or sofa), the user’s preference (e.g., prefer to have one or more the loudspeakers not on the floor), or the size of the loudspeaker (e.g., heavy loudspeaker places on the floor, a small one mounts near the ceiling or places on a table). Furthermore, not all loudspeakers presented in the room must be used concurrently. The user can unplug the connection between the decoder and loudspeaker (e.g., for 2-channel reproduction using only 2 loudspeakers). All the criteria or examples mentioned before are well known knowledge or common sense to one skilled in the art. Ojala also clearly teaches that loudspeaker setting is not restricted by the number of objects ([0010]). The claimed features are user defined features that are subject to user’s preference, that is, the user can customize the number of loudspeakers being used and their placement relative to the locations of sound objects to be recreated at his/her home. Thus, it would have been obvious to one of ordinary skill in the art when practicing the teaching in Ojala, the user at the decoding end has the option of selecting the number of loudspeakers to be used and their placements in order to give user the flexibility based on his/her equipment and preference.
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Ojala in view of Tracey et al. (hereafter Tracey; US 20170098452 A1).
Regarding claims 3 and 4, Ojala fails to explicitly show what the tag metadata is being used for. As stated in Ojala, the recorded scene is being rendered ([0011]). To recreate the scene as close as the original scene, the spatial relationship between the sound objects, the listener and the environment in which the scene is recorded to have to be taken into consideration when the decoded dry sound signal representing each object is modified. Tracey is cited to show a more detailed decoding and rendering. As illustrated in Fig. 1 the metadata is being used to place the sound object at proper location in the sound field by specifying characteristics of a filter whose output driving a speaker ([0038], [0048], [0059]). Thus, it would have been obvious to one of ordinary skill in the art to modify Ojala in view of Tracey by incorporating a filter with parameter(s) defined by the tag metadata in order to render objects based on the attributes defined by metadata.
Claims 11, 12, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ojala in view of Zhao (US 20220086216 A1).
Regarding claims 11, 12 and 20, Ojala fails to show downloading over the network. Ojala teaches a general process of the capturing audio objects and transmitting over the network (Fig. 2, e.g.). Zhao is cited here to show live recording and video shooting at a concert ([009]). The recorded file is transmitted to cloud server in real time. The user at a remote location can download the recording based on his/her editing preference ([0050]). Thus, it would have been obvious to one of ordinary skill in the art to modify Ojala in view of Zhao by transmitting the recording to a cloud server in order to ensure that enough storage is provided to record a live performance and allow the local user to implement further editing through downloading.
Regarding claim 15, with the combination of Ojala and Zhao, multiple editors ([0050] in Zhao) can download the recorded file. 
Claim 21 incorporated the limitations of claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Kojima (US 20030123673).
Regarding claim 21 incorporated the limitations of claim 1, Kojima discloses (Fig. 1, 2 or 3) a method of producing audio, comprising:
receiving multiple audio tracks of respective sound sources (at input of 5 in Fig. 1);
decoding the audio tracks (by 7); and
providing the decoded audio tracks to respective playback units (8s) at a listening venue (home or other locations, [0032]) for reproducing respective audio of the decoded audio tracks (by 6) ([0024]),
wherein the sound sources are disposed at respectively locations at an original location (as shown in Fig. 1, see also [0016]), and wherein the method further comprises placing the playback units at corresponding (definition of correspond: to be in agreement (with something); see https://www.collinsdictionary.com/us/dictionary/english/correspond) locations at the listening venue ([0032], [0009], [0066], [0024]; speaker 81 is inherently placed a location in the listening venue, the sound of speaker 81 corresponds to a source 21, speaker 81 is placed at corresponding location at the listening venue, e.g.).
Kojima fails to explicitly show that the playback units are placed at substantially the same horizontal separations. However, Kojima teaches that the speakers can be placed at any place depending on user’s preference ([0065]). Given that each instrument in an orchestra has a corresponding and dedicated playback unit, the user could recreate the original orchestra performance by placing each playback unit at the same location as the instrument (which inherently would provide the same horizontal separations as the instruments located in an orchestra). Thus, it would have been obvious to one of ordinary skill in the art to modify Kojima by arranging the playback units in a particular layout, including a layout recreating the original orchestra performance, as it is considered as a matter of user’s preference.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Kojima as applied to claim 21 incorporated the limitation of claim 1 above, and further in view of Takeuchi (JPH0340597).
Regarding claim 22, Kojima fails to show that the playback units are placed at the same heights at the listening venue. As suggested in Kojima, the reproduced sound should have clear sound positions ([0008]). It was a common knowledge that the instruments in an orchestra are located at respective heights which could be different. As discussed above, the user could recreate the original orchestra performance by placing the playback units as the same positions as the corresponding instruments. In order to enhance the realistic sound effect, Takeuchi teaches placing the playback units at the same height as the instrument while also at the same position (Fig. 7, paragraph 1, e.g.). Thus, it would have been obvious to one of ordinary skill in the art to modify Kojima in view of Takeuchi by placing the playback units as the same heights at the listening venue and with the same horizontal separation in order to recreate a realistic sound with clear sound positions from each instrument in the orchestra as the original performance.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Ojala in view of Kojima.
Regarding claim 21, Ojala fails to explicitly show that the playback units are placed at substantially the same horizontal separations. Although a specific 5.1 configuration is stated ([0039]), one skilled in the art would have expected that this is just an example. Ojala clearly teaches “an arbitrary loudspeaker configuration” or “the output of the mixer/renderer 6 could be intended for any loudspeaker output configuration” ([0039], [0010]). Given that Ojala teaches that each object is being output separately from the renderer (6) (Fig. 1), the user would have flexibility to determine the best loudspeaker configuration based on his/her preference and the number of loudspeakers available. Kojima teaches, for separately reproducing a plurality of sound objects (instruments 2s) at distinct positions (such as at orchestra), a plurality of speakers are provided with each sound object has a corresponding speaker. The speakers can be placed at any place depending on user’s preference ([0065]). Given that each instrument in an orchestra has a corresponding and dedicated playback unit as taught in Kojima, the user could recreate the original orchestra performance by placing each playback unit at the same location as the instrument (which inherently would provide the same horizontal separations as the instruments). Thus, it would have been obvious to one of ordinary skill in the art to modify Ojala in view of Kojima by arranging the playback units at various placements, including recreating the original orchestra performance by placing playback units at the locations of the instruments, as it is considered as a matter of user’s preference of sound effect by the sound reproduction.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Ojala and Kojima as applied to claim 21 above, and further in view of Takeuchi (JPH0340597).
Regarding claim 22, Ojala and Kojima fail to show that the playback units are placed the same heights at the listening venue. As suggested in Kojima, the reproduced sound should have clear sound positions ([0008]). It was a common knowledge that the instruments in an orchestra are located at respective heights which could be different from each other. As discussed above, the user could recreate the original orchestra performance by placing the playback units as the same positions as the corresponding instrument. In order to enhance the realistic sound effect, Takeuchi teaches placing the playback units at the same height as the instrument while at the same position (Fig. 7, paragraph 1, e.g.). Thus, it would have been obvious to one of ordinary skill in the art to modify Kojima in view of Takeuchi by placing the playback units at the same heights at the listening venue and with the same horizontal separation in order to recreate a realistic sound with clear sound positions from each instrument in the orchestra as the original performance.

Response to Arguments
Applicant’s arguments with respect to claims 21 and 22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 11/10/2022 have been fully considered but they are not persuasive. 
On p. 12, applicant argued that Ojala fails to show the newly added limitation in claim 1 by stating “These arrangements of loudspeakers are fixed”. The office disagrees. 5.1 configuration as discussed in paragraph [0039] is just an example. Ojala does not limit the speakers configuration to be 5.1 only. See paragraphs [0039] and [0010]. Unless loudspeakers are mounted inside a wall or permanently affixed to a heavy structure, one skilled in the art would have expected that general loudspeakers, those taught in Ojala, are free to be moved by the user in a listening venue at any time. 
On p. 13, applicant argued that Ojala teaches panning and beam forming algorithm of simulating the locations of the sound sources. It is irrelevant whether Ojala teaches features not claimed by the present invention. As long as Ojala teaches the claimed feature, Ojala is a proper reference. Furthermore, the feature “simulating locations of sound sources” is not explicitly recited in the claim. Panning is being utilized to divide the object signal to proper speaker (one or more speaker). The sound generated from the speaker corresponds to the source from the perspective of the user. For example, the source is located at left front of the user, the left front speaker generates the sound representing the sound source located at the left front of the user.
In response to applicant's argument that the references fails to show certain features of applicant’s invention on p. 13, it is noted that the features upon which applicant relies (i.e., “the loudspeakers may be separated and moved to desired locations, e.g., to better match the locations of respective performers at the originating location 102”, “speakers may be placed on the floor”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
On p. 14 and also similarly stated on p. 15, applicant argued that loudspeakers in a conventional home-theater setup are not placed at locations that correspond to locations of sound sources at an originating location. The office would like to point out that the claimed limitation is broader than the argument stated. Furthermore, the word “correspond” is defined as to be in agreement (with something)). For example, a source is located at left front of the user, the left front speaker generates the sound representing the sound source located at the left front of the user. Therefore, the location of the speaker corresponds to the location of the source at the listening venue.
On p. 15, applicant stated that “typical music and movie media do not provide any indication as to where sound sources were placed during recording, and thus users could not place loudspeakers at corresponding locations even if they desired to do so”. It is unclear how this statement is related to the claimed feature. Even if location information is not explicitly provided to an user, the user is free to place the speakers at his/her preferred locations. For example, the user prefers to hear a source to be located at left front. A speaker is being placed at the left front of the user by the user. The left front speaker generates the sound representing the sound source located at the left front of the user.
On p. 16, similar argument as provided for claim 1 was stated. The same rebuttal for claim 1 as stated above applied.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PING LEE whose telephone number is (571)272-7522. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PING LEE/Primary Examiner, Art Unit 2654